Michael P. Sneed, relator, is seeking a writ of mandamus to compel respondent, Judge Nancy Russo, to prepare findings of fact and conclusions of law for a petition for postconviction relief that was filed on April 13, 1998, in C.P. Case No. CR-353104. Respondent moved for summary judgment based on mootness and attached a copy of the requested findings that were filed on March 15, 1999. Accordingly, respondent's motion for summary judgment is granted since this action is now moot. Costs to respondent.
ANN DYKE, J., CONCURS
                            _____________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE